    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 1 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  KYLE DITTRICH, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 2 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
DARREN DUNSON, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 3 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  MATTHEW T. GREEN, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 4 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  DALE LEONARD, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 5 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  ERICA MARRERO, in her individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 6 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
JORDAN MULLINS-ORCUTT, in her individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 7 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
RACHEL NUNEZ, in her individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 8 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  RANDY ROEDEMA, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
    Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 9 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
JAMES ROOT, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
   Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 10 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  JASON ROSENBLATT, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
   Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 11 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  ALICIA WARD, in her individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
   Case 1:20-cv-02389-DDD-NRN Document 9 Filed 08/27/20 USDC Colorado Page 12 of 12


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Colorado
                                                                 District of __________

               Estate of Elijah McClain, et al.                              )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-02389-NRN
                  City of Aurora, CO, et al.                                 )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Mari Newman
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/25/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: August 25, 2020
                                                                                            Signature of the attorney or unrepresented party
  NATHAN WOODYARD, in his individual capacity
                                                                                                      Jonathan M. Abramson
       Printed name of party waiving service of summons                                                       Printed name
                                                                                                  Kissinger & Fellman, P.C.
                                                                                             3773 Cherry Creek N. Drive, Suite 900
                                                                                                   Denver, Colorado 80209
                                                                                                                Address

                                                                                                       jonathan@kandf.com
                                                                                                             E-mail address

                                                                                                           (303) 320-6100
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
